Citation Nr: 1147488	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  02-05 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 percent for patellofemoral syndrome of the right knee (hereafter "right knee disability"). 

2.  Entitlement to a disability evaluation greater than 10 percent for patellofemoral syndrome of the left knee (hereafter "left knee disability").

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2000 and December 2002 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a back and left shoulder disorder.  In the December 2002 rating decision, the RO denied entitlement to increased ratings for bilateral knee disabilities. 

The Veteran testified at a hearing at the RO in Houston, Texas, in August 2004 before the undersigned Veterans Law Judge.  A transcript of that hearing is on file. 

In August 2005 the Board granted reopening of the claim for service connection for neck, shoulder, and back disability, and remanded that claim as well as the claims for ratings in excess of 10 percent for patellofemoral syndrome of each knee.  

Thereafter, those claims were again remanded in June 2006.  

A January 2009 Board decision denied the claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court entered an Order in January 2011 vacating the January 2009 Board decision and remanding the claims to the Board for further proceedings consistent with the JMR.  

Accordingly, the case was remanded in February 2011 in accordance with the JMR as to the claims for increased ratings and that decision granted the claim for service connection for neck, shoulder, and back disability.  This grant of service connection was effectuated by a July 2011 rating decision which granted service connection for degenerative joint disease (DJD) of the left shoulder (claimed as a left shoulder condition) which was assigned an initial 20 percent disability rating, effective July 17, 2003; and also granted service connection for degenerative disc disease (DDD) of the cervical spine (claimed as a back condition) which was assigned an initial 10 percent disability rating effective September 17, 1999.  Together with the Veteran's service-connected knee disabilities and postoperative residuals of an osteotomy for sinusitis, herpes simplex virus, and tonsillectomy residuals, this resulted in a combined disability evaluation of 40 percent since September 17, 1999; of 50 percent since December 29, 1999; and 60 percent since July 17, 2003.  

These grants of service connection are a complete grant of those benefits sought on appeal and, thus, those matters are no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal of that issue unless there is an NOD as to downstream elements of the effective date and compensation level assigned, which is not the case here).  

The July 2011 VA rating examination noted that the Veteran had not been employed since October 2010; however, the reason for this was not stated.  Currently, there is a combined disability rating of 60 percent.  Because of this and in light of the grant of 20 percent disability ratings for each knee herein, the evidence raises an implied or informal claim for a TDIU rating.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability.").  

This matter has not been address by the RO in the first instance, must less adjudicated by the RO and, thus, the Board has no jurisdiction over the matter.  So, the matter of entitlement to a TDIU rating on both a schedular basis under 38 C.F.R. § 4.16(a) and extraschedular basis under 38 C.F.R. § 4.16(b) is referred to the RO for initial consideration.  

FINDINGS OF FACT

1.  The evidence does not show more than moderate right knee disability and the Veteran does not have any actual instability, subluxation, limitation of flexion or extension of the right knee, does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

2.  The evidence does not show more than moderate left knee disability and the Veteran does not have any actual instability, subluxation, limitation of flexion or extension of the left knee, does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of no more than 20 percent for right knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5257, 5260, 5261 (2011). 

2.  The criteria for a disability evaluation of no more than 20 percent for left knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5257, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

The application of the VCAA to this case was fully discussed in the January 2009 Board decision and there is nothing in the JMR which indicates that there has been any failure with respect to VA's duty to notify the claimant of what is required to substantiate her claims for increased ratings for her service-connected disabilities of the knees.  In the JMR it was stated that the Board should "determine based on the evidence of record the extent to which the Appellant's range of motion is inhibited by pain, and if further medical evidence is necessary to clarify this point, then the Board should remand these issues with appropriate instructions."  It was for this very reason that the Board remanded the case in February 2011.  

In accordance with the February 2011 Board remand, the Veteran was afforded an additional VA rating examination in July 2011.  As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Historically, a March 1996 rating decision, in pertinent part, granted service connection for bilateral patellofemoral syndrome and assigned a noncompensable disability rating.  A December 1999 rating decision assigned separate 10 percent disability ratings for each knee. 

A December 2000 rating decision confirmed and continued separate ratings of no more than 10 percent for each knee, as did the rating action appealed of December 2002.   

The Veteran's claim for an increased rating for her service-connected knee disabilities was received in September 2002.  

On VA general medical examination in December 1995 the Veteran reported that during service she intermittently had some minor pain and swelling of the knees without fluid accumulation or local heat.  She stated that both knees were about the same and that the symptoms usually followed some extensive physical activity and she was not having as much of a problem now.  On physical examination her carriage and posture were erect and her gait was normal.  

On VA orthopedic examination in December 1995 the Veteran reported having rare episodes of knee pain and that she did not have a major problem with her knees.  However, they still hurt if she was up and going, or on her feet too much.  While initially she had had some knee swelling, she had had none recently.  On physical examination she had excellent posture.  Her gait and arm-swing were normal.  She was able to do heel, toe, and tandem walking.  She could perform a full squat and stand up without difficulty.  Her lower extremities were symmetrical.  The knees were of equal circumference, as measured around the patellae.  There was no knee swelling, deformity or tenderness.  There was no subluxation, lateral instability or loose motion.  There was no increased local heat and no fluid in the joints.  There was no pain or tenderness to compression of the patellae or of the knee joints.  Range of motion of each knee was 140 degrees of flexion and full extension to zero (0) degrees.  The pertinent diagnosis was complaints of minor intermittent knee pain, bilaterally, but normal on examination.  

On VA neurological examination in December 1995 the Veteran's deep tendon reflexes (DTRs) were 2+ and equal.  Position and vibratory sense, as well as sterognostic, and coordination were normal.  Muscle strength was equal and normal.  There was no evidence of neurological abnormality in the lower extremities. 

December 1995 VA X-rays of the Veteran's knees showed adequate positioning of both patella and the intercondylar notch.  There was minimal narrowing of each knee joint space.  

VA outpatient treatment (VAOPT) records in the 1990s reflect treatment for multiple disabilities but no extensive treatment for the Veteran's knees.  X-rays of the Veteran's knees in November 1997 were unremarkable.  

On VA examination in October 1999 it was noted that the Veteran was working in accounting.  She used braces of Neoprene or an Ace wrap type every day.  She took Motrin as needed.  She had never had knee surgery.  She had not had any appreciable change in her symptoms.  She still had pain over the anterior aspect of both knees but denied having any locking, catching or giving way of the knees.  She still had occasional swelling.  On physical examination her gait was normal.  Range of motion was within normal limits from full extension to 125 degrees of flexion.  There was no instability on anterior or posterior Drawer's tests or anterior Lachman's test.  No varus or valgus instability was noted and no menisceal signs were noted.   She had a moderate amount of effusion of the right knee and mild effusion of the left knee.  She had tenderness to palpation about the patellofemoral facets, primarily laterally.  X-rays in October 1999 revealed the bony structures of her knees were unremarkable and without evidence of recent fracture or dislocation.  The diagnosis was patellofemoral syndrome, worse in the right knee than in the left knee. 

Following the October 1999 VA examination, a December 1999 rating decision assigned separate 10 percent disability ratings for each knee. 

In a December 1999 statement Dr. B. R. W. reported that the Veteran had had aching in her knees since service.  On examination she had no effusion of the knees and motion was full.  The knees were stable.  However, there was apprehension with lateral pressure on the patellae.  X-rays were negative.  The impression was probable bilateral subluxing patellae, and patellofemoral syndrome.  She was to increase her knee exercises and was to be given Celebrex.  It was indicated that she might need a lateral release.  

On VA examination in October 2000 it was reported that since her October 1999 VA rating examination the Veteran had begun to see a private physician who had given her Celebrex.  She continued to use knee braces and continued to have significant bilateral knee discomfort, more in the right knee than in the left.  She was now considering surgery.  On physical examination she had tenderness along the lateral patellofemoral facet, more in the right knee than the left.  There was no evidence of lateral subluxation or lateral tracking.  She had full range of motion of the knees.  There was no knee instability and no menisceal signs were noted.  She still had mild effusion of the right knee and had significant tightness in both hamstring muscles.  No X-rays were taken. The diagnosis was patellofemoral syndrome, greater in the right knee than the left, moderate to severely symptomatic.  

Private clinical records show that in January 2002 the Veteran had extensive surgery on her feet.  

VA X-rays of both of the Veteran's knees in February 2002, in conjunction with the Veteran's request for refitting of knee braces issued in 1999, revealed no evidence of bone or joint abnormality.  X-rays of her knees in April 2002 revealed minor bilateral genu varus deformity of the knees with medial tilting of the distal femur on both sides; minor narrowing of joint spaces on the medial sides of both knee joints but no other bony or joint abnormality.  In May 2002 she had bilateral patellofemoral pain and positive apprehension as well as bilateral facet pain and joint line tenderness.  There was no ligamentous laxity.  X-rays revealed no evidence of bony knee pathology.  

On VA examination of the Veteran's feet in June 2002 it was noted that she did not currently use crutches, braces, canes or other assistive devices.  

A June 2002 VAOPT record reflects that the Veteran requested a "Bragg" brace for her knee because it kept popping in and out of place.  Later in June 2002 an MRI of her knees revealed her anterior and posterior cruciate ligaments, as well as the medial and lateral collateral ligaments, were intact.  The patellae and quadriceps tendons were normal.  The menisci and articular cartilage appeared normal.  There were findings that might represent pre-patellar bursitis but there was no evidence of joint effusion or peri-articular fluid.  

A July 2002 VAOPT record shows that the Veteran had a history of bilateral knee pain and subluxation.  She had had increasing pain in both knees, anteriorly, greater in the right knee than the left.  The pain was constant.  She had had popping and locking of both knees.  She wanted a better knee brace.  The impression of the MRI was that there was no menisceal pathology.   On examination she had bilateral patellofemoral pain and joint line tenderness.  Both patellae appeared to be highly mobile.  Her "Q" angle was within normal limits.  The assessment was bilateral patellofemoral pain and arrangements were to be made to provide her with different knee braces. 

Private clinical records in September and October 2002 show that the Veteran was fitted for hinged knee braces.  

In an October 2002 letter the Veteran reported that she was resigning her position of employment with a VARO.  

On VA examination in November 2002 it was reported that since her last rating examination in June 2000 the Veteran had noticed increasing episodes of locking of both knees.  The symptoms were now symmetrical.  She had had a recent change in her braces, via VA, and had had minimal improvement with the new knee braces.  However, she still complained of stiffness and pain.  She had noted a gradual worsening of her symptoms on bending, transversing stairs, and climbing.  She was still considering surgical intervention for treatment of her knees. 

On physical examination the Veteran had tenderness to palpation along the lateral patellofemoral facet of each knee.  She had a mild lateral tilt of the knees but there was no instability.  She had full range of motion but no effusion.  She continued to demonstrate significant tightness of both hamstring muscles.  She had mild to moderate patellofemoral crepitus.  X-rays were unremarkable except for some mild patellar spurring.  The impression was patellofemoral syndrome, moderate to severely symptomatic.  The examiner opined that while the Veteran was service-connected for synovitis, it was the examiner's opinion that the Veteran's clinical course, dating back to her military service, was not representative of synovitis but, rather, patellofemoral syndrome.  

On VA spinal examination in June 2003 the Veteran's gait had a normal base.  Muscle strength was 5/5 in the lower extremities, in both the distal and proximal muscle groups.  She had normal muscle tone and bulk.  She could perform normal toe, heel, and tandem walking.  

Private clinical records show that in January 2000 the Veteran's knee symptoms persisted and were greater in the right knee and the left.  The possibility of surgical intervention, in the form of lateral release, was discussed but she was informed that there were no guarantees.  In March 2001 she had increasing left knee pain which was worse on the posterior aspect.  

A March 2002 VAOPT record reflects that the Veteran requested podiatry and knee braces.  

At the August 2004 travel Board hearing it was noted that the Veteran withdrew her claim for an increased rating for service connection sinusitis.  Page 3 of the transcript.  She testified that she was employed doing sedentary work in front of a computer but had missed time from work due to her neck and shoulder conditions.  Page 7.  These also impaired her when driving and in performing household chores.  Page 9.  She had had chronic disability from bilateral patellofemoral syndrome.  She had had physical therapy and used knee braces.  She had had several types of knee braces but now used metal-hinged braces due to subluxation and instability.  Page 10.  She felt that her bilateral knee disability had been improperly characterized as synovitis and that the medical records did not indicate that she had synovitis.  She felt that she should be assigned 30 percent disability ratings for severity disability of each knee under Diagnostic Code 5257.  Even a private physician had suggested, in 1999, that she might need a lateral release of each knee.  Page 11.  The VA examination in 2002 indicated that she had had moderate to moderately severe symptoms of patellofemoral syndrome for several years.  Pages 11 and 12.  

The Veteran requested that she be furnished another VA rating examination.  Page 12.  She testified that she used braces on her knees all the time.  Pages 20 and 21.  Her knees felt unstable and she had episodes of locking of the knees.  She had worked in the past for VA as an accountant.  Page 21.  She stated that a May 28, 2002, VA clinical record showed that she had bilateral patellofemoral "pain positive apprehension and joint line tenderness of the knees, locking episodes."  A July 2002 VA clinical record showed bilateral patellofemoral pain with joint line tenderness, and both patellae were highly mobile.  Also, there was an MRI on file which showed bursitis of the knees and narrowing of the joint spaces.  She also testified that she had had ongoing treatment for her knees, including physical therapy.  As to her daily life, she had constant knee pain.  Page 26.  And the pain increased on prolonged standing or walking and even driving.  Motions such as bending or squatting, and even going down stairs, caused severe pain.  Page 27. 

VAOPT records reveal that bilateral X-rays in February 2005 revealed no osseous articular or soft tissue abnormality, and no fracture or effusion.  Another February 2005 VAOPT record notes that she reported that one main complaint had been locking of her knee which limited her walking long distances.  However, her new knee braces had helped out.  It was again noted that a lateral release procedure had been offered but that there were no guarantees with such a surgical procedure.  A May 2005 VA physical therapy outpatient evaluation noted a past medical diagnosis of synovitis and a physical therapy diagnosis of bilateral knee pain.  She was now taking anti-inflammatory medications with minimal relief of pain.  She wore bilateral knee braces.  She had crepitus in each knee.  She complained of pain and weakness of each knee.  She reported that she had been diagnosed with patellofemoral syndrome in the past.  She had had physical therapy in the past with no relief.  She described her pain at rest as being 4 on a scale of 10, being 9 when the pain was at worse, and being 4 after physical therapy.  Standing and walking were aggravating factors.  Range of motion of the left knee was from 0 degrees of extension to 90 degrees of flexion and in the right knee it was from 0 degrees of extension to 100 degrees of flexion.  She had a 10 year history of bilateral knee pain.  She had a TENS unit but needed instruction on its use for controlling knee pain.  

VAOPT records show that in November 2004 the Veteran was fitted for bilateral knee orthoses.  

On VA examination in December 2005 the Veteran's claim file was reviewed.  It was noted that she worked part-time in accounting and was also going to school.  She used a TENs unit for neck and shoulder pain.  She did not use a cane or crutch.  She complained of pain, weakness, stiffness, swelling, heat, redness, giving way, locking, and a lack of endurance in her knees.  She reported that her knee pain was worse with bending and squatting, and also reported that both knees hurt the same, which was a constant-type pain that only flared-up up during weather changes.  She had not had knee surgery.  She reported having gained weight because she could no longer exercise due to knee pain.  She was unable to stand for longer than 5 to 7 minutes because her knees would lock.  She used Thermacare bands as well as knee braces but did not use a cane or crutch.  She was able to walk fast and with a non-antalgic gait.  

On examination the Veteran's DTRs were 2+ at the knees and ankles.  Active and passive range of motion, including against gravity and against strong resistance for the right knee was extension from 0 to -7 degrees, and flexion from 0 to 140 degrees.  There was a positive patellar grind test.  There was pain on repetitive range of motion but there was no fatigue, weakness, lack of endurance or loss of motion on repetitive use.  There was mild effusion but no instability or weakness.  There was global tenderness but no redness, heat, abnormal movement or guarding of movement.  There was no unusual shoe wear.  Knee ligaments were intact and there were no menisceal signs.  

As to the left knee, active and passive range of motion, including against gravity and against strong resistance for the right knee was extension from 0 to -5 degrees, and flexion from 0 to 135 degrees.  There was a positive patellar grind test, and tenderness anteriorly.  There was pain on repetitive range of motion but there was no fatigue, weakness, lack of endurance or loss of motion on repetitive use.  Pain began at 30 degrees through 0 degrees of active extension.  There was mild effusion but no instability or weakness.  There was no redness, heat, abnormal movement or guarding of movement.  

Sunrise view X-rays revealed the patellae were slightly lateralized.  This was associated with chondromalacia patellae, which was of mild to moderate severity.  In the left knee only, there was a slight loss of range of motion due to pain in flexion and extension which was of mild severity.  

On VA examination in January 2007 it was reported that the Veteran was unemployed but it was also reported that she worked part-time and was also a student.  She reported that both knees were the same.  She complained of stiffness and feeling a popping around the patellar areas.  She also reported having a little swelling under the patellae. It was difficult for her to sit for long periods of time and she could not climb stairs.  She took Naprosyn and reported that it helped somewhat.  This medication caused her some stomach upset, so she did not take it very frequently.  She also used a heating pad and heating wraps.  She reported that using knee braces helped.  She had flare-ups in cold weather or if she walked for too long a period of time.  She had not had knee surgery.  Her daily activities were affected from the standpoint of not being able to squat down.  She also reported that she had had to stop exercising and could not walk long distances.  Her employment was affected from the standpoint that she was a full-time student and could not sit for lengthy periods of time. 

On physical examination the Veteran's left knee appeared anatomically normal. There was no tenderness or swelling around the left patella.  That patella was in the center sulcus and did not appear to be unstable.  She had no tenderness or swelling in the medial and lateral aspects of the knee joint.  She had no tenderness or Baker's cyst in the posterior aspect of that joint.  Left knee extension was to 0 degrees and flexion was to 140 degrees.  Repeated flexion and extension produced no indication of pain, weakness or fatigue.  Testing revealed that both collateral ligaments were not lax and the anterior and posterior cruciate ligaments were intact upon negative testing.  She had a negative McMurray's sign. 

On physical examination the Veteran's right knee appeared anatomically normal.  There was no tenderness or swelling around the right patella.  That patella was in the center sulcus and did not appear to be unstable.  She had no tenderness or swelling in the medial and lateral aspects of the knee joint.  She had no tenderness or Baker's cyst in the posterior aspect of that joint.  Right knee extension was to 0 degrees and flexion was to 140 degrees.  Repeated flexion and extension produced no indication of pain, weakness or fatigue.  Testing revealed that both collateral ligaments were not lax and the anterior and posterior cruciate ligaments were intact upon negative testing.  She had a negative McMurray's sign. 

X-rays of the Veteran's knees were negative for fractures, bone erosion or destruction.  The assessment was normal bilateral knees.  

A February 2010 VAOPT record shows that on examination the Veteran had no joint swelling and no edema.  She had normal muscle tone and bulk and her strength was 5/5 throughout.  Her gait was stable and normal.  There was a notation that she had "chronic pain in neck and L shoulder knee : DDD DJD PF syndrome."  

On VA examination in July 2011 the Veteran's claim file and all available records were reviewed.  It was reported that she had not worked since October 2010.  However, it was also reported that she was working in accounting.  She was not going to school.  She complained of constant bilateral knee pain and stiffness.  She related having some locking and clicking in the right knee.  She had had physical therapy in the past.  She described some increased aching in her knees with weather changes.  She had some braces, which she used and which provided some help.  Bending and stooping aggravated her knees.  Her knees were stiff in the mornings.  Prolonged sitting with her knees bent aggravated her knees, as did transversing stairs, more so going up stairs than down.  She had not had any recent evaluation or treatment by the VA orthopedic clinic and had not been seen since February 2005, when she was given a prescription for braces.  She walked for exercise and reported that stretching helped somewhat, as did water aerobics.  She had not had any surgery or injections of medications into her knees.  She described no other limitations in her activities of daily living.  She did not run or participate in sports.  She took Naprosyn twice daily, which helped somewhat. 

On examination the Veteran had no effusion of her knees.  Her patellae tracked laterally, slightly, with quadriceps contractions.  There was crepitus with range of motion, bilaterally.  Her "Q" angles were 12 to 14 degrees, bilaterally.  Her knees were stable to varus and valgus stress testing both in extension and at 30 degrees of flexion.  She had a negative Lachman's test.  Anterior and posterior Drawer's tests were negative.  McMurray's test was negative.  There were no posterior masses.  Her quadriceps were equal and had good tone.  She had a normal gait.  As to range of motion of her knees, extension of each knee was to 0 degrees and flexion was to 135 degrees both actively and passively against resistance.  There was no pain, fatigue, weakness or incoordination with repetitive motion.  

The examiner commented that there was no indication for any new X-rays.  X-rays of the knees in January 2007 had shown no evidence of fracture, dislocation, bone erosion, bone destructive lesions or osteochondral defects.  It was commented that the X-rays of the knees were normal.  

The examiner stated that it was not feasible to assume or to categorize any limitation of motion during flare-ups; however, the Veteran really did not describe any particular flare-ups.  Her knees were about the same all the time.  Some of her increase in symptoms was with prolonged sitting, transversing stairs, bending or stooping.  She did not describe any other limitations.  She had no flare-ups or incapacitating events.  

The examiner stated that the Veteran had moderate patellofemoral syndrome of each knee, with normal X-rays.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Knee Ratings

A disability not listed in the Schedule For Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" Diagnostic Codes carrying the last two digits of "99").  

Here, the service-connected disability of the knees has been rated analogously, by use of a built-up code, DC 5099, as synovitis under DC 5020, which is rated on limitation of motion of the affected part as degenerative arthritis under DC 5003.  The disability of the knees has also been rated analogously on the basis of recurrent subluxation or instability of a knee under DC 5257.  All other possible Diagnostic Codes will also be considered.  In this regard, there is also of record a diagnosis of chondromalacia patellae.  Chondromalacia patella would be rated as osteomalacia under DC 5014 which (as with synovitis) is rated on limitation of motion of the affected part as degenerative arthritis under DC 5003.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Certain disorders, e.g., synovitis under DC 5020 and osteomalacia under DC 5014, are rated as degenerative arthritis under DC 5003 which provides three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis include bursitis, see DCs 5013 though 5024, except for gout under DC 5017 which, as with other types of arthritis (listed at DCs 5004 through 5009) is rated as rheumatoid arthritis under DC 5002 (which is rated based on either on being an active process or, when inactive, on the basis of chronic residuals).  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.); and Burton v. Shinseki, 25 Vet. App. 1 (2011) (decided August 4, 2011).   

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 and 11 (Vet. App. Aug. 23, 2011) (emphasis added); see 38 C.F.R. § 4.40.   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating.  Burton, Id.  

In Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet.App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet.App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

In Mitchell, Id., it was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

Gallegos v. Shinseki, No. 09-3545, slip op. (U.S. Vet. App. August 30, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 3805466 (Table) (Vet.App.) noted that Mitchell, Id., clarified the concept of functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and that Mitchell, Id., held that § 4.40 provides that "although pain may cause a functional loss, pain itself does not constitute functional loss" and that "pain itself does not rise to the level of functional loss."  Mitchell, Id., further held that joint pain "may result in functional loss, but only if it limits" but only if it motion, strength, speed, coordination or endurance.  See Gallegos, slip op. at 2 and 3; see also Coverdell v. Shinseki, No. 10-1109, slip op. (U.S. Vet. App. Sept. 15, 2011) (nonprecedential memorandum decision); 2011 WL 4089544 (Table) (Vet.App.) (while pain may cause functional loss, by itself pain does not constitute functional loss and alone does not warrant more than the minimum compensable rating).  

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned. 

Initial Considerations

The radiological evidence does not show that the Veteran had arthritis of either knee.  To the extent that the February 2010 VAOPT notation of "DJD" and of "PF syndrome" might be construed as indicating that the Veteran has degenerative joint disease (arthritis) of the knees, the Board finds that this record actually described the Veteran's as having DDD of the neck, DJD of the left shoulder, and patellofemoral syndrome of the knees.  

Also, the November 2002 VA examiner stated his opinion that the Veteran's clinical course was not one of synovitis but, rather, patellofemoral syndrome.  While the Veteran has alluded to clinical records mentioning synovitis, those records actually noted that the Veteran's service-connected disability of the knee was rated as synovitis.  There has been no formal diagnosis of synovitis.  Likewise, there has been no formal diagnosis of bursitis.  The June 2002 MRI revealed finding which only "might" represent pre-patellar bursitis.  However, even that MRI did not find evidence of joint effusion or peri-articular fluid and there has never been a formal diagnosis of bursitis.  

On the other hand, there is clinical evidence that the Veteran has chondromalacia of each patella.  

"Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. App. 8, 11 (1995).  Chondromalacia patellae is abnormal softness of the cartilage of the kneecaps.  Clyburn v. West, 12 Vet. App. 296, 298 (1999).  Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  See 68 Fed. Reg. 7018 (February 11, 2003). 

Osteomalacia is a form of metabolic bone disease resulting from vitamin D deficiency.  In children, the same condition is called rickets.  In adults, osteomalacia is characterized by easy fatigability, malaise, poorly defined or localized bone pain, often with bone tenderness, and sometimes muscle weakness.  Pathological fracture (due to weakened bone) or aseptic (avascular) necrosis of a bone may occur and be the initial evidence of the condition.  See 68 Fed. Reg. 7007 (February 11, 2003). 

In the judgment of the Board, the similarities between chondromalacia patellae and osteomalacia, are similar enough to warrant rating the Veteran's chondromalacia patellae and patellofemoral syndrome as osteomalacia under DC 5014.  That is, they both affect the bones and are characterized by similar symptoms, e.g., localized pain and tenderness.  

Thus, potential ratings under DC 5003, as noted above, will be considered.  

Also, the VA examinations in December 2005, January 2007, and July 2011 indicate that the severity of the service-connected knee disabilities is of the same level in each knee.  

Right Knee Disability

The recent 2011 VA rating examination found that flexion in the right knee was limited to 135 degrees (a loss of only 5 degrees of actual flexion) and the much earlier 1999 VA rating examination found that flexion was limited to 125 degrees (a loss of only 15 degrees of actual flexion) but these losses of flexion are of a noncompensable degree.  The December 2005 VA rating examination found pain on repetitive flexion and repetitive extension but found no actual limitation of motion.  In other words, any pain which the Veteran had in either flexion or extension did not cause any actual limitation of flexion or extension.  As has now been clarified in Mitchell, Id., painful motion may warrant the minimum 10 percent rating but for a rating greater than 10 percent there must be actual limitation of a compensable degree motion due to pain, as described in DCs 5260 (flexion) and 5261 (extension).  

In this case, repeated examinations of the Veteran's right knee have never revealed a compensable degree of limitation of either flexion or extension.  Consequently, a rating greater than 10 percent for the right knee disability is not warranted when rated on the basis of limitation of motion due to chondromalacia patella with patellofemoral syndrome (or for bursitis or synovitis), as analogous to degenerative arthritis.  

The December 2005 VA examination found that the Veteran had greater than normal extension of the right knee.  To the extent that this suggests that she has genu recurvatum, the Board notes that some degree of genu recurvatum (which means backward curving or hyperextended knee) is normal in females, and when acquired, is a finding that occurs as part of other conditions, such as osteoarthritis, rather than being a primary diagnosis or disability.  See 68 Fed. Reg. 7017 (February 11, 2003).  More significantly, there is no objective evidence of weakness or insecurity in weight-bearing, as required for the minimum 10 percent rating for genu recurvatum.  While the Veteran has worn braces for reported instability of the knee, repeated examinations have found no objective evidence of instability, i.e., repeated testing over the years have all found that her knee ligaments are stable.  

Thus, the Veteran's complaints of instability and locking of the knee are not objective confirmed and together with her complaint's of pain do not warrant a disability evaluation in excess of the current 10 percent disability assigned, nor is a separate compensable rating warranted on the basis of any subluxation or instability.  That is, while separate disability evaluations may be assigned for arthritis of the knee under DC 5003 in addition to a separate rating for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.  

On the other hand, despite the absence of a compensable degree of loss flexion or extension and the absence of clinically documented instability or subluxation (despite the diagnosis of probable patella subluxation by Dr. B. R. W. in 1999, because this has never been objective confirmed on clinical examination), there is amble evidence of pathology within the Veteran's knee.  This includes tilting of the knee joint (described on X-rays in February 2002 as medial tilting and on VA examination in November 2002 as lateral tilting), joint space narrowing, and improper tracking of the patella. 

When these findings are considered together with the Veteran's past consideration of potential surgical intervention, complaints of pain for which she takes medication, and her use of a knee brace, and her other complaints of limitation of function, e.g., transversing stairs, squatting, stooping, and walking, the Board finds that her patellofemoral syndrome is productive of functional impairment and to such an extent that it warrants a rating of 20 percent for moderate knee impairment under DC 5257.  

However, the Board finds that a higher rating is not warranted under DC 5257, or any other DC, at any time during this appeal because the Veteran has not required the use of a cane or crutch, has never been described as having any impairment of her gait, has not necessitated surgery, and has not been hospitalized or required extensive VAOPT in recent years.  Also, as to flare-ups, the evidence shows that the Veteran has complained of some increased severity with weather changes but, otherwise, her complaints of increased symptomatology coincide, as is common and expected, with certain activities.  Neither the severity during nor the frequency of flare-ups is shown to play a significant part in her overall disability picture.  

As to consideration of staged rating the Board finds, based on a review of the entire evidentiary record, that the degree of severity of the disability of the right knee has been essentially the same since at least the time the Veteran filed her claim for an increased rating.  Accordingly, a rating in excess of 20 percent is not warranted for any portion of the relevant time frame.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Left Knee Disability

Initially, the Board notes that the JMR indicated that the Board was required to clarify whether a 40 percent rating was warranted under DC 5261 for loss of extension of 30 degrees, as found on the December 2005 VA rating examination.  However, in fact, that examination found only that pain began at 30 degrees of extension, continuing to full extension.  That examination found no actual loss of motion in extension.  As has now been clarified in Mitchell, Id., painful motion may warrant the minimum 10 percent rating but for a rating greater than 10 percent there must be actual limitation of motion due to pain, which under DC 5261 must be limitation of extension to 10 degrees.  Since neither the December 2005 VA rating examination nor any other examination has found that the Veteran has had a compensable degree of "actual" limitation of motion in extension, or in flexion, a rating in excess of 10 percent is not warranted on the basis of limitation of either extension or flexion.  Specifically, some examinations have found that flexion was limited to 135 degrees (a loss of only 5 degrees of actual flexion)  and the much earlier 1999 VA rating examination found that flexion was limited to 125 (a loss of only 15 degrees of actual flexion) degrees but these losses of flexion are of a noncompensable degree.  

Thus, as with the right knee, repeated examinations of the Veteran's left knee have never revealed a compensable degree of limitation of either flexion or extension.  Consequently, a rating greater than 10 percent for the left knee disability is not warranted when rated on the basis of limitation of motion due to chondromalacia patella (or for bursitis or synovitis), as analogous to degenerative arthritis.  

As with the right knee, the December 2005 VA examination found that the Veteran had greater than normal extension of the left knee.  To the extent that this suggests that she has genu recurvatum, some degree of genu recurvatum (which means backward curving or hyperextended knee) is normal in females, and more significantly, there is no objective evidence of weakness or insecurity in weight-bearing, as required for the minimum 10 percent rating for genu recurvatum.  While the Veteran has worn braces for reported instability of the knee, repeated examinations have found no objective evidence of instability, i.e., repeated testing over the years have all found that her knee ligaments are stable.  

Thus, the Veteran's complaints of instability and locking of the knee are not objective confirmed and together with her complaint's of pain do not warrant a disability evaluation in excess of the current 10 percent disability assigned, nor is a separate compensable rating warranted on the basis of any subluxation or instability.  That is, while separate disability evaluations may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.  

On the other hand, despite the absence of a compensable degree of loss flexion or extension and the absence of clinically documented instability or subluxation (despite the diagnosis of probable patella subluxation by Dr. B. R. W. in 1999, because this has never been objective confirmed on clinical examination), there is amble evidence of pathology within the Veteran's knee.  This includes tilting of the knee joint (described on X-rays in February 2002 as medial tilting and on VA examination in November 2002 as lateral tilting), joint space narrowing, and improper tracking of the patella. 

When these findings are considered together with the Veteran's past consideration of potential surgical intervention, complaints of pain for which she takes medication, and her use of a knee brace, and her other complaints of limitation of function, e.g., transversing stairs, squatting, stooping, and walking, the Board finds that her patellofemoral syndrome is productive of functional impairment and to such an extent that it warrants a rating of 20 percent for moderate knee impairment under DC 5257.  

However, the Board finds that a higher rating is not warranted under DC 5257, or any other DC, at any time during this appeal because the Veteran has not required the use of a cane or crutch, has never been described as having any impairment of her gait, has not necessitated surgery, and has not been hospitalized or required extensive VAOPT in recent years.  Also, as to flare-ups, the evidence shows that the Veteran has complained of some increased severity with weather changes but, otherwise, her complaints of increased symptomatology coincide, as is common and expected, with certain activities.  Neither the severity during nor the frequency of flare-ups is shown to play a significant part in her overall disability picture.  

As to consideration of staged rating the Board finds, based on a review of the entire evidentiary record, that the degree of severity of the disability of the knee has been essentially the same since at least the time the Veteran filed her claim for an increased rating.  Accordingly, a rating in excess of 20 percent is not warranted for any portion of the relevant time frame.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

This being the case, the claims are granted to the extent describe herein and to the extent that there is potential entitlement to ratings in excess of 20 percent for each knee, the claims must be denied because the preponderance of the evidence is unfavorable, for the reasons explained.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Admittedly, the Veteran's overall functional impairment due to her service-connected disabilities of the knee would hamper her work performance in some respects, she can walk without a cane or crutches and she has work experience in sedentary employment.  The knee disabilities are not otherwise shown to be productive of such a level or type of functional impairment as to require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability evaluation of 20 percent but no greater for right knee disability is granted, subject to applicable law and regulations governing the award of monetary benefits. 

A disability evaluation of 20 percent but no greater for left knee disability is granted, subject to applicable law and regulations governing the award of monetary benefits. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


